On Habeas Corpus of Negro Peter Ridley, claiming to be manumitted.
~~HE Laid Negro Peter being brought into Court by I Habeas Corpus, and it appearing to the Court on Teflimony, that the lltid Negro Peter is the Son of a certain William Ridley, a free Negro and his Wife Di~ anna, a Negro Woman fometime the Property of Doh lans Hegenian, and who became free before the Birth of the laid Negro Peter, and that the Laid Parents of the laid Negro Peter have ever fince lived and been reputed as free.
The Court are of Opinon and do adjudge, that the faid Negro Peter was free~born, and is entitled to he difchar-ged as a free Man ; and do order that he be difcharged accordingly, on Motion of Mr~ Paterfon for the State~